[Cite as Shepherd v. Dir., Ohio Dept. of Job & Family Servs., 2021-Ohio-3696.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                      GREENE COUNTY

                                                       :
 SHERI L. SHEPHERD                                     :
                                                       :    Appellate Case No. 2021-CA-11
         Plaintiff-Appellant                           :
                                                       :    Trial Court Case No. 2020-CV-504
 v.                                                    :
                                                       :    (Civil Appeal from
 DIRECTOR, OHIO DEPARTMENT OF                          :    Common Pleas Court)
 JOB AND FAMILY SERVICES, et al.                       :
                                                       :
         Defendant-Appellee

                                               ...........

                                               OPINION

                           Rendered on the 15th day of October, 2021.

                                               ...........

DAVID M. DUWEL, Atty. Reg. No. 0029583, 130 West Second Street, Suite 2101,
Dayton, Ohio 45402
      Attorney for Plaintiff-Appellant

ROBIN A. JARVIS, Atty. Reg. No. 0069752, Health & Human Services Section, 17th
Floor, Carew Tower, 441 Vine Street, Cincinnati, Ohio 45202
       Attorney for Defendant-Appellee

                                             .............

HALL, J.
                                                                                       -2-




        {¶ 1} Sheri L. Shepherd appeals from a judgment of the Greene County Court of

Common Pleas, which affirmed the decision of the Unemployment Compensation Review

Commission that Shepherd was not entitled to unemployment benefits, because she quit

her job without just cause.1 We conclude that the decision was not against the manifest

weight of the evidence, and we affirm.

                         I. Factual and Procedural Background

        {¶ 2} Shepherd was hired by Horizon on June 25, 2019, as an occupational

therapist. Under her hiring agreement, Shepherd was required to travel from her home to

the homes of her patients, where she would perform evaluations, discharges, treatments,

and resumptions. She was paid a certain rate for each type of visit as well as mileage.

Most occupational therapists were assigned to a specific area, and when she started

work, Shepherd generally saw patients located in Montgomery County. On September

26, 2019, Shepherd signed an addendum to her hiring agreement. Under the terms of the

addendum, she was paid a weekly salary and she agreed to work in all areas that Horizon

was licensed to operate and to observe all previously established policies and procedures

and standards of operations. She also agreed not to turn down a patient without an

approved reason. According to Shepherd, she was not expected to perform treatments,

because Horizon had hired other therapists for such visits.

        {¶ 3} The following year, on May 5, 2020, Shepherd was told to visit a patient for

treatment in Middletown, Ohio, an area in which Horizon was licensed to operate.

Shepherd refused to go, citing the distance she would have to travel as well as the fact


1   The appellee here is the Director of the Ohio Department of Jobs and Family Services.
                                                                                      -3-


that she would have to perform a treatment. The same day, Shepherd was called into

Horizon’s office to discuss her refusal with the Human Resources Officer and the Chief

Operating Officer. At the meeting, Shepherd told them that she no longer intended to

follow the September 26, 2019 addendum. She asked that her employment be

terminated, but Horizon declined to do so. Three days later, on May 8, Shepherd

requested a meeting with Horizon’s Chief Executive Officer, Chief Operating Officer, and

Human Resources Officer, and a meeting was scheduled for May 13.

      {¶ 4} On May 11, two days before the scheduled meeting, Shepherd filed an

application for unemployment compensation with the Ohio Department of Job and Family

Services (ODJFS).

      {¶ 5} At the May 13 meeting, Shepherd and Horizon talked about the problems

that she was having with her job and discussed amending the addendum. After the

meeting, Horizon sent Shepherd an amended addendum, and she responded with

counter-amendments. Horizon did not accept her counter.

      {¶ 6} Shepherd did not return to work at Horizon. In a letter to her dated May 20,

2020, Horizon stated that, because Shepherd did not accept its proposed amendments,

it was accepting her “formal voluntary resignation” as of May 15.

      {¶ 7} In late May, the ODJFS allowed Shepherd’s application, making an initial

determination that she was discharged without just cause. Horizon appealed, and the

matter was transferred to the Unemployment Compensation Review Commission

(UCRC).

      {¶ 8} A telephone hearing was held in July 2020 at which the parties submitted

various documents and presented testimony. The hearing officer issued a decision in mid-
                                                                                        -4-


August reversing the initial determination that Shepherd had been discharged without just

cause. The hearing officer held that she had quit without just cause because, by filing the

application for unemployment compensation before the May 13 meeting, Shepherd had

effectively quit without giving Horizon a chance to address her employment concerns.

The UCRC disallowed Shepherd’s request for review.

      {¶ 9} Shepherd appealed to the Greene County Court of Common Pleas. On

March 31, 2021, the trial court found that that decision of the UCRC was not unlawful,

unreasonable, or against the manifest weight of the evidence and denied the appeal.

      {¶ 10} Shepherd then appealed to this Court.

                                       II. Analysis

      {¶ 11} In her sole assignment of error, Shepherd alleges that the trial court erred

by affirming the UCRC’s conclusion that she effectively quit her employment without just

cause. Shepherd says that Horizon terminated her employment on May 8, 2020.

      {¶ 12} “The determination of whether just cause exists necessarily depends upon

the unique factual considerations of the particular case. Determination of purely factual

questions is primarily within the province of the referee and the board.” Irvine v. State

Unemp. Comp. Bd. of Review, 19 Ohio St.3d 15, 17, 482 N.E.2d 587 (1985). By statute,

only if a reviewing court “finds that the decision of the commission was unlawful,

unreasonable, or against the manifest weight of the evidence” may it “reverse, vacate, or

modify the decision, or remand the matter to the commission. Otherwise, the court shall

affirm the decision of the commission.” R.C. 4141.282(H). “This limited standard of review

applies to all appellate courts.” Williams v. Ohio Dept. of Job & Family Servs., 129 Ohio

St.3d 332, 2011-Ohio-2897, 951 N.E.2d 1031, ¶ 20, citing Irvine at 18. “Thus, a reviewing
                                                                                                -5-


court may not make factual findings or determine a witness’s credibility and must affirm

the commission’s finding if some competent, credible evidence in the record supports it.

In other words, a reviewing court may not reverse the commission’s decision simply

because ‘reasonable minds might reach different conclusions.’ ” Id., quoting Irvine at 18.

       {¶ 13} Under Ohio’s unemployment statute, a person may not be paid

unemployment benefits if “[t]he individual quit work without just cause or has been

discharged for just cause in connection with the individual’s work.” R.C. 4141.29(D)(2)(a).

“ ‘[J]ust cause’ is ‘ “that which, to an ordinarily intelligent person, is a justifiable reason for

doing or not doing a particular act.” ’ ” Id. at ¶ 22, quoting Irvine at 17, quoting Peyton v.

Sun T.V. & Appliances, 44 Ohio App.2d 10, 12, 335 N.E.2d 751 (10th Dist.1975).

       {¶ 14} The sole issue before the UCRC in this case was whether Shepherd quit

working at Horizon without just cause. The hearing officer held that she had. He found

that Shepherd had not been discharged from employment as a result of the May 5, 2020

meeting. Instead, the hearing officer found that she quit, citing her refusal to work under

the terms of the agreed-to addendum, her request to be terminated on May 5, 2020, and

her filing for unemployment compensation benefits on May 11, 2020—before meeting

with Horizon to negotiate changes to the addendum. The hearing officer concluded that

Shepherd failed to exhaust all reasonable options before quitting; she should have waited

for the outcome of the May 13, 2020 meeting before, in effect, quitting by filing for

unemployment benefits two days before. The officer found that this was especially true

after Horizon had expressly told her that it was not terminating her employment but was

willing to meet with her to make changes to the addendum.

       {¶ 15} We conclude that the determination that Shepherd quit without just cause
                                                                                      -6-


was supported by competent, credible evidence. “Generally, an employee who

experiences problems in his or her working conditions must make reasonable efforts to

resolve the problems before quitting.” Watts v. Community Health Ctrs. of Greater Dayton,

12th Dist. Warren No. CA2015-07-068, 2015-Ohio-5314, ¶ 16, citing Shephard v. Ohio

Dept. of Job & Family Servs., 166 Ohio App.3d 747, 2006-Ohio-2313, ¶ 26 (8th Dist.). In

this case, Shepherd quit before a scheduled meeting with Horizon to discuss resolving

her problems. A meeting with Horizon’s Chief Executive Officer, Chief Operating Officer,

and Human Resources Officer to discuss amending the addendum was scheduled for

May 13, 2020. But Shepherd quit at least two days before the meeting, on May 11, 2020,

when she filed the application for unemployment compensation—an act that was plainly

contrary to continued employment. Horizon had expressly told Shepherd that it was not

terminating her employment and was willing to meet with her to make changes to the

conditions of her employment. The UCRC’s determination that Shepherd quit without just

cause was not against the manifest weight of the evidence.

                                      III. Conclusion

       {¶ 16} The UCRC’s decision in this case was neither unlawful, unreasonable, nor

against the manifest weight of the evidence. The sole assignment of error is overruled.

The trial court’s judgment is affirmed.

                                      .............



TUCKER, P.J. and EPLEY, J., concur.


Copies sent to:

David M. Duwel
                           -7-


Robin A. Jarvis
Hon. Adolfo A. Tornichio